Title: To George Washington from Brigadier General David Forman, 10 June 1777
From: Forman, David
To: Washington, George



Dear Genl
Freehold [N.J.] 10th June 1777

Last Evening I rode to Shrewsberry and this Morning Mounted my Horse at Two OClock and rode Down to the Heights of Middle Town to Examin into the State of the Enemies Ships at Sandy Hook, At Amboy and Princus Bay.
I recd Information that fifteen Ships Come from amboy Last Evening and Come to in Princus Bay under Stratin Island—With my Glass I Counted them Very Distinctly laying At Anchor—What they have on board Cant pretend to say—there Allso Come from Amboy yesterday

Twenty and Upwards Sail of Sloops and Schooners Heavy Loaded and went up to New York—As Nearly as I Can Judge two Thirds of the Tents that ware Near Amboy are Struck and removed—this Morning at Half after five three of the Enemies Ships of War Eleven Transport Ships and three Small Vessells Weighed Anchor and Stood to Sea, the Wind at West—the Ships after they got Cleverly Clar of the Hook Steared about South East—I sent a party of Horse Along the Coast to observe their Course untill Night.
Should any other Movement of the Enemies Ships take Place Shall give you the Earliest Information. I have the Honr to be your Most Obedt Servt

David Forman

